Land, J.
The opponent claims a balance of account against the succession of the deceased, amounting to $1787 45. Of this amount the District Judge allowed the sum of three hundred and forty dollars; and in other respects dismissed the opposition.
In the account is an item of $1050 for seven months’ services rendered to the deceased, at the rate of $150 per month. This item is fully proved by the evidence in the record; and must be allowed in the absence of proof of payment.
The circumstances on which the executor relies, for the purpose of showing payment, are too uncertain and remote to authorize the rejection of the claim for wages. The opponent proved the existence of his demand; and if it had been extinguished by payment, the executor should have shown it by evidence of reasonable certainty — which, in our opinion, he has failed to do.
It is therefore ordered, adjudged and decreed, that the judgment of the lower Court be amended; and that instead of three hundred and forty dollars, the opponent be recognized as a creditor of the succession o£ J. P. Moreira, for the sum of one thousand three hundred and ninety dollars, and as such that he be paid by the executor in due cornse of administration. And it is further decreed, that the judgment of the lower Court thus amended be affirmed; and that the succession pay the costs of this appeal.